 1

 2

 3

 4

 5

 6

 7
                                  UNITED STATES DISTRICT COURT
 8
                                 WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 9

10                                                          CASE NO. C19-1307 MJP
            In re: THE GUARDIANSHIP OF
11          OMANA THANKAMMA,                                ORDER ON MOTION FOR
                                                            RECONSIDERATION
12

13

14          The above-entitled Court, having received and reviewed Respondents’ Motion for

15   Reconsideration (Dkt. No. 10), all attached declarations and exhibits, and relevant portions of the

16   record, rules as follows:

17          IT IS ORDERED that the motion is DENIED.

18          Discussion

19          Pursuant to Local Rules W.D. Wash. CR 7(h)(1), motions for reconsideration are

20   disfavored, and will ordinarily be denied unless there is a showing of (a) manifest error in the

21   ruling, or (b) facts or legal authority which could not have been brought to the attention of the

22   court earlier, through reasonable diligence. The term “manifest error” is “an error that is plain

23   and indisputable, and that amounts to a complete disregard of the controlling law or the credible

24   evidence in the record.” Black's Law Dictionary 622 (9th ed. 2009).


     ORDER ON MOTION FOR RECONSIDERATION - 1
 1           Reconsideration is an "extraordinary remedy, to be used sparingly in the interests of

 2   finality and conservation of judicial resources." Kona Enters., Inc. v. Estate of Bishop, 229 F.3d

 3   877, 890 (9th Cir. 2000). "[A] motion for reconsideration should not be granted, absent highly

 4   unusual circumstances, unless the district court is presented with newly discovered evidence,

 5   committed clear error, or if there is an intervening change in the controlling law." Marlyn

 6   Natraceuticals, Inc. v. Mucos Pharma GmbH & Co., 571 F.3d 873, 880 (9th Cir. 2009). Neither

 7   the Local Civil Rules nor the Federal Rule of Civil Procedure, which allow for a motion for

 8   reconsideration, is intended to provide litigants with a second bite at the apple.

 9           A motion for reconsideration should not be used to ask a court to rethink what the court

10   had already thought through — rightly or wrongly. Defenders of Wildlife v. Browner, 909

11   F.Supp. 1342, 1351 (D. Ariz. 1995). Mere disagreement with a previous order is an insufficient

12   basis for reconsideration, and reconsideration may not be based on evidence and legal arguments

13   that could have been presented at the time of the challenged decision. Haw. Stevedores, Inc. v.

14   HT & T Co., 363 F.Supp.2d 1253, 1269 (D. Haw. 2005). “Whether or not to grant

15   reconsideration is committed to the sound discretion of the court.” Navajo Nation v.

16   Confederated Tribes & Bands of the Yakima Indian Nation, 331 F.3d 1041, 1046 (9th Cir. 2003).

17           The Court dismissed the above-entitled matter sua sponte for lack of subject matter

18   jurisdiction, citing the Rooker-Feldman doctrine, which prohibits federal courts (other than the

19   Supreme Court) from reviewing the decisions of state courts in civil cases. See Exxon Mobil

20   Corp. v. Saud Basic Indus. Corp., 544 U.S. 280, 283-84 (2005). See Dkt. No. 8. The

21   guardianship proceeding which Respondents attempted to “remove” to federal court arises from

22   a state court order in a civil case; this Court is without jurisdiction to invalidate or in any other

23   way revise that order.

24


     ORDER ON MOTION FOR RECONSIDERATION - 2
 1          Respondents strive to create federal jurisdiction by invoking international treaties and

 2   federal civil rights and alleging violations of same. It is of no avail. "[A] litigant may not

 3   attempt to circumvent the effect of Rooker-Feldman and seek a reversal of a state court judgment

 4   simply by casting the complaint in the form of a civil rights action." Holt v. Lake County Bd. of

 5   Comm’rs, 408 F.3d 335, 336 (7th Cir. 2005)(internal quotation marks and citation omitted).

 6          There is no disguising the fact that this lawsuit seeks to reverse the effects of a

 7   guardianship order entered by a state court. Respondents have presented neither new law nor

 8   new facts that alter the Court’s analysis in that regard, and thus are not entitled to reconsideration

 9   of the order of dismissal.

10

11          The clerk is ordered to provide copies of this order to Respondents and to all counsel.

12          Dated October _3_, 2019



                                            A
13

14
                                            Marsha J. Pechman
15
                                            United States Senior District Judge
16

17

18

19

20

21

22

23

24


     ORDER ON MOTION FOR RECONSIDERATION - 3
